It is a great honour for me to avail myself of this opportunity to 
address the Assembly in the name of the people of the Republic of 
Equatorial Guinea and their President, Colonel Obiang Nguema Mbasogo, 
whom I represent here, and to express to the vast family of the 
international community the brotherly greetings and solidarity of my 
country.

4.	I am particularly pleased to pause here to express, on my own 
behalf and on that of the delegation over which I have the honour of 
presiding, our most sincere congratulations to you, Mr. President on 
your well-deserved election as President of the Assembly to direct 
and preside efficiently over the debates that will be held throughout 
these days during which we shall be trying to find viable solutions 
to the innumerable problems which affect our world of today and 
constantly threaten peace and the civic and harmonious coexistence of 
peoples. It is our profound hope that your presidency will be carried 
out with the equanimity, foresight, wisdom and high diplomatic skills 
which have always characterized you and won for you the respect and 
esteem of us all. I should also like to transmit to your illustrious 
predecessor, Mr. Kittani, our appreciation for the effective manner 
in which he discharged his functions during the last session. We 
particularly wish to congratulate Mr. Javier Perez de Cuellar, the 
Secretary-General, on his election to the lofty responsibility of 
ensuring the administrative and political functioning of the Head 
quarters of our great community. We are certain that his stature as 
an accredited diplomat and his vast knowledge of the machinery of the 
United Nations system will ensure that the difficult tasks entrusted 
to him will be carried out with guarantees of certainty and 
effectiveness.

3. On my delegation's behalf, it is my pleasant duty to express our 
sincere gratitude to the Government of the United States of America, 
and in particular to the authorities of the State of New York, for 
the hospitality that has always been lavished upon us and for making 
available to us the material and spiritual conditions necessary for 
the success of sessions of the General Assembly.

6.	Three years ago a representative of the people of Equatorial 
Guinea came before the Assembly at this podium to announce to the 
international community the action taken by the Equatorial Armed 
Forces which, on the dawn of 3 August 1979, decided to do away with 
the blood-stained regime of the wretched tyrant Macias Nguema.

7.	Three years ago, in the same statement, the Government of the 
Supreme Military Council, established by that liberating action of 
the people of Equatorial Guinea undertook freely and resolutely, 
before the world and history, the sacred obligation of making every 
necessary effort to remove my people from the abandonment and 
destruction in which it had been plunged by the former regime.

8.	Of course, the Government of the Supreme Military Council had 
no idea of the enormous difficulties that would later arise in the 
country's reconstruction. Indeed, the difficulties were and are 
enormous and multiple, since our task consists in eliminating the 
trauma from the minds of the citizens of Equatorial Guinea and 
building a new and different society. To this end, we have the urgent 
need to give priority to rehabilitating those fields of activity most 
important to the normalization of life in Equatorial Guinea, namely, 
health, education, agriculture and, above all, the economy-the 
decisive factor in the entire process of our reconstruction and 
development.

9.	Today we can be proud of having worked honestly and 
resolutely, facing every difficulty and overcoming all kinds of 
obstacles to achieve some positive goals along the Ions and difficult 
road of reconstruction. Our achievements can be seen by all in 
Equatorial Guinea, and it would be too much for me to try to list 
them here, achievements which, I must add, would not have been 
possible without the decisive support of the international community.

10.	When, in order to bring about the economic relaunching of 
Equatorial Guinea and in response to the pathetic appeal made by my 
country, the United Nations approved the holding of an international 
pledging conference at Geneva, we could not have guessed the 
significance it would have for our country. That Conference, held at 
Geneva in the month of April last-and attended personally by Colonel 
Obiang Nguema Mbasogo, President of the Republic-represented for my 
country a propitious opportunity for us to present in a clear, 
concise and detailed manner to the international community an 
inventory of our most urgent needs and the projects we have for 
solving them gradually, and at the same time to request assistance 
from international financial circles in obtaining contributions for 
the financing of those projects.

11.	Through not only the assistance but also the interest and 
understanding of the international community, we were able to revise 
our forecasts, which were a source of great satisfaction to us, and 
we are very grateful to the countries which attended the Pledging 
Conference and showed interest in several of the projects we 
submitted there. We are also grateful to the governmental and 
non-governmental organizations which also showed an interest in our 
projects and to the United Nations system which, with special zeal 
and sincerity, worked ceaselessly to ensure the smooth running and 
success of the Conference, whose results are already being made 
visible in Equatorial Guinea through the large number of 
representatives of countries and international organizations who have 
come to maintain the first contacts and evaluate on the spot the 
possibilities of carrying out the proposed projects within the 
context of that Conference.

12.	I have been specially asked by the President of the Republic 
to avail myself of this opportunity to express, on behalf of the 
Government and people of Equatorial Guinea, our sincere gratitude to 
all those who participated in or contributed in any way to that 
Conference, and our thanks for the fruitful results it achieved. It 
is an obvious proof of solidarity which the people of Equatorial 
Guinea will never forget, and we are confident that the spirit of 
that Conference will be kept alive and fervent, and that there will 
be increasing interest in assisting our country both on the part of 
the countries which attended the Conference, and on the part of those 
which, while not having been able to attend, feel a sense of 
solidarity with the cause of my country's reconstruction.

13.	One of the most serious injuries suffered by the people of 
Equatorial Guinea during the dictatorship was the undisguised and 
unprecedented suppression of our fundamental rights, leaving the 
citizen of Equatorial Guinea deprived of his minimum rights. There 
are numerous examples that bear eloquent testimony to the acts of the 
past regime which with impunity cruelly jeopardized those rights. 
Therefore, one of the main goals of the Supreme Military Council, 
when it took power on 3 August 1979, was to restore those fundamental 
rights to the people of Equatorial Guinea; and from that very year a 
gradual but firm process of democratization of the country was 
initiated and measures adopted for the scrupulous and strict respect 
of the human person. On past occasions we listed in various 
statements the measures we have taken, from the liberation of all 
political prisoners to the drafting and presentation to the people of 
a Constitution, which our Government has been implementing 
faithfully, to comply with the promise and commitment entered into 
before our people and history.

14.	Indeed, the Government of the Supreme Military Council, 
faithfully following the line of conduct it established when it first 
came to power, and in compliance with General Assembly resolution 
34/123 which established the programme for the gradual 
democratization of our country, has lived up to its promise made to 
the people on the occasion of the second anniversary of the  freedom 
cooup , and has drafted the text of a constitution which, in order to 
comply with the requirements of our time regarding guarantees of 
human freedoms and the principles of the Universal Declaration of 
Human Rights, it submitted for revision to United Nations experts 
appointed for that purpose by the Division on Human Rights.

15.	On 2 August 1982 that Constitution was officially and 
solemnly presented by Colonel Obiang Nguema Mbasogo, President of the 
Republic, to the people of Equatorial Guinea. On 15 August the people 
was consulted in a popular referendum about whether or not it 
accepted the text of the Constitution. On 21 August, the National 
Referendum Committee announced the official results of that 
referendum.

16.	It is my pleasure here to announce with pride to the 
international community that the people of the Republic of Equatorial 
Guinea, in a referendum conducted through a direct, free and secret 
ballot, has provided itself with a new democratic constitution, 
supported by an overwhelming majority of 95 per cent of the votes 
cast, or the basis of a 96 per cent voter turnout.

17.	On the same occasion, and in accordance with another 
provision of the Constitution, Colonel Obiang Nguema Mbasogo, by the 
acclamation of the people and in expression of its free will, was 
charged with guiding the sacred destiny of Equatorial Guinea for the 
seven years following the adoption of the Constitution.

18.	That massive, unanimous election of Colonel Obiang Nguema 
Mbasogo to the nation's highest office was free from any trickery and 
resulted from the desire of the people of Equatorial Guinea to 
maintain continuity in the process of democratization it has 
undertaken, and that the same guiding hand should complete it, before 
proceeding to the general elections to take place at the end of the 
seven-year term of the presidential mandate.

19.	Our Constitution, the basic code which now rules and guides 
the sacred destiny of my people, provides for a Council of State, a 
People's House of Representatives, a Court of Justice, a National 
Council for Economic development and Community Councils. The latter 
are adapted to our national situation for democratization by giving 
the power structure its roots in the communities, in the countryside.

20.	We think we have kept our word to the international 
community, given in the Assembly, and are pleased to have done so 
before the time set in a programme drawn up in collaboration with the 
United Nations. Our devotion to the people, and our historic 
commitment to it, have enabled us to provide that people, only three 
years after taking power, with a democratic constitution, with all 
the organs and conditions required to ensure scrupulous respect of 
its basic rights and the enjoyment of a state of law, in keeping with 
the standards of the second half of the twentieth century.

21.	We are fully convinced that, just as it responded massively 
and affirmatively in favour of the Constitution, our people will also 
be able to live up to it by safeguarding and respecting it, so that, 
with the Constitution as our cornerstone and beacon, we shall go 
forward together in peace and national harmony to accomplish the very 
difficult task of reconstructing the country.

22.	Basic difficulties-such as those we face in the area of food 
and, above all, in restoring the country to economic health-have 
shown us that our strength is limited, although our efforts are 
enormous. We are therefore certain that we cannot travel this hard 
road on our own, without the steadfast assistance of the 
international community, whether bilateral or multilateral.

23.	Regarding bilateral relations, we have sought to break with 
the isolation which the past regime imposed on our people for more 
than a decade, and we have not only succeeded in re-establishing 
international credibility and trust, but have greatly strengthened 
the links that unite us with neighbouring countries, with the African 
continent, and the world in general, without ideological or bloc 
discrimination.

24.	in this connection it is my honour to mention the excellent 
relations of co-operation between the Republic of Equatorial Guinea 
with Spain, whose assistance has always been decisive for our 
country, as well as the relations we maintain with France, the United 
States of America, the People's Republic of China, Morocco, the 
Federal Republic of Germany, Switzerland and Egypt, to name but a 
few. These are countries whose co-operation has already taken 
positive form in Equatorial Guinea.

25.	Our relations of co-operation with the neighbouring brother 
countries of the United Republic of Cameroon, the Republic of Gabon 
and the Federal Republic of Nigeria are excellent, for those 
countries have spared neither effort nor moral and material means to 
encourage us and spur us on to continue resolutely the great task of 
reconstruction express, before the Assembly, our deepest gratitude to 
them. We have signed agreements on bilateral co-operation with Sao 
Tome and Principe.

26.	As to the community of Hispanic nations, we are aware of the 
affinities and identity which unite us to it, and we are making every 
effort to achieve greater integration and to establish solid links 
with our brothers in Latin America and the Caribbean region. There 
are already joint projects with the Argentine Republic, and our ties 
with other countries such as Venezuela, Cuba and Mexico, are 
strengthening and are becoming increasingly positive.

27.	In a world like ours in the second half of the twentieth 
century, our concerns can only grow. We believe that this rostrum-the 
Assembly-is the most appropriate place to denounce the alarming and 
growing abandonment by nations of the principle of dialogue in favour 
of the spirit of war and confrontation. The cold war, which, during 
the post-war years, had itself been a threat hovering over the 
peoples, has dangerously given way to the proliferation of armed 
confrontations.

28.	National leaders are growing more intransigent, and the 
results of this are there to be seen: self-destruction and the tens 
of thousands of human beings who are paying with their lives for wars 
waged for sterile claims. Such problems are of profound concern to my 
Government; they are to be seen far beyond the walls of this Hall, 
and it is imperative that practical solutions be found. I refer 
especially-but only by way of example-to the conflict between Iraq 
and the Islamic Republic of Iran, the question of the Malvinas, the 
occupation of Cyprus, the situation on the Korean peninsula, a 
practical satisfactory solution for which has been sought since 1966 
without success, the untenable status of Namibia.

29.All these problems have a significant effect on the noble 
principles of the self-determination of peoples, respect for human 
rights and non-interference in the internal affairs of States, 
principles to which my Government adheres and abides by. Along with 
this, there is the constant tension in the Middle East, which has 
become more acute with the invasion of Lebanon and the killing of 
Palestinians by Israel forces, which constitute flagrant flouting of 
the inalienable rights of an entire people. Further, terrorism runs 
rampant in Europe.

30.	The African continent continues to be the theatre for 
military operations and adventures by non-African Powers. Those 
Powers are fomenting discord and confrontation among our States, in 
order to weaken us and freely to exploit our resources, imposing on 
us truly humiliating trading conditions.

31.	The tensions which exist are well known and do not need a 
special review at this time, for they are always a part of the daily 
life of our continent and pose a grave threat to the Organization of 
African Unity [OAU]- This is not the time for a detailed analysis of 
this tragic problem, for we believe that that analysis and a solution 
to the problem are an inter-African responsibility.

32.	Nevertheless we appeal to African States to show maturity and 
find a single firm and decisive solution to the crisis, one 
respecting the integrity and inviolability of the fundamental 
principles of the charter of the OAU. We cannot permit the 
disintegration of the OAU because our solidarity would thereby be 
profoundly affected, as it is our best weapon in our struggle against 
the political, economic and social injustices from which the African 
continent suffers.

33.	We are pleased at the return to order in Chad and we wish 
that brother people peace and prosperity.

34.	In accordance with this line of thinking, the people of 
Equatorial Guinea, in the person of its President, Colonel Obiang 
Nguema Mbasogo, whom I have the honour to represent in the Assembly, 
is in favour of finding immediate and positive solutions to these 
disputes by way of dialogue and mutual understanding, involving the 
consistent, clear, and literal implementation of the relevant 
resolutions on these disputes adopted by this great Organization.

35.	As Vice-President of the Supreme Military Council, and having 
the honour of representing the President of the Republic, it remains 
only for me to reiterate to the Assembly that my Government is 
resolutely determined to promote the social and economic development 
of our country, strictly and faithfully to comply with the process of 
democratization which we have started, to respect the Universal 
Declaration of Human Rights and to make every effort to help 
establish solid foundations for peace in the world.
